Citation Nr: 0610315	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  02-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, that 
denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal to the Board, received in April 
2005, the veteran requested a Board hearing, at the New 
Orleans, Louisiana, RO, before a Veterans Law Judge (VLJ).  
The video conference hearing was initially scheduled for 
September 22, 2005, but apparently rescheduled for April 28, 
2006, at the New Orleans, Louisiana, RO.  

On March 31, 2006, the New Orleans RO received a statement 
from the veteran advising that he had moved to Oklahoma, and 
requesting that his video conference hearing be held in the 
state where he now resided.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a video conference hearing at the 
Muskogee, Oklahoma, VARO.  In arranging 
the video conference hearing, the New 
Orleans, Louisiana, RO should transfer 
the appellant's claims file to the 
Muskogee, Oklahoma, RO.

2.  Thereafter, readjudicate the claims 
in light of any additional evidence 
obtained.  If any benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


